Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT dated as of September 7, by and between GREEN BANKSHARES, INC. and NORTH AMERICAN FINANCIAL HOLDINGS, INC. Table of Contents 1. Certain Definitions 1 2. Shelf Registration Statements 3 3. Additional Demand Registrations 4 4. Piggyback Registrations 5 5. Other Registrations 6 6. Selection of Underwriters 7 7. Holdback Agreements 7 8. Procedures 7 9. Registration Expenses 11 10. Indemnification 12 11. Rule 144 13 12. Transfer of Registration Rights 13 13. Conversion or Exchange of Other Securities 14 14. Miscellaneous 14 REGISTRATION RIGHTS AGREEMENT, dated as of September 7, 2011, by and between Green Bankshares, Inc., a corporation organized under the laws of the State of Tennessee (the “Company”), and North American Financial Holdings, Inc., a Delaware corporation (“Purchaser”). In consideration of the mutual covenants and agreements herein contained and other good and valid consideration, the receipt and sufficiency of which are hereby acknowledged, the parties to this Agreement hereby agree as follows: 1. Certain Definitions. In addition to the terms defined elsewhere in this Agreement, the following terms shall have the following meanings: “Affiliate” of any Person means any other Person that, directly or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person. The term “control” (including the terms “controlling,” “controlled by” and “under common control with”) as used with respect to any Person means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise. “Agreement” means this Registration Rights Agreement, including all amendments, modifications and supplements and any exhibits or schedules to any of the foregoing, and shall refer to this Registration Rights Agreement as the same may be in effect at the time such reference becomes operative. “Blackout Period” has the meaning set forth in Section 8(e) hereof. “Business Day” means any day, except a Saturday, Sunday or legal holiday on which banking institutions in the State of New York or State of Tennessee are authorized or obligated by law or executive order to close. “Closing Date” has the meaning set forth in the Investment Agreement. “Common Stock” means common stock, $0.01 par value, of the Company. “Company” has the meaning set forth in the introductory paragraph and includes any other person referred to in the second sentence of Section 14(c) hereof. “Delay Period” has the meaning set forth in Section 3(d) hereof. “Demand Registration” has the meaning set forth in Section3(a) hereof. “Demand Registration Statement” has the meaning set forth in Section 3(a) hereof. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “FINRA” means the Financial Industry Regulatory Authority, Inc. “Full Cooperation” means, in connection with any underwritten offering, where, in addition to the cooperation otherwise required by this Agreement, (a) members of senior management of the Company (including the chief executive officer and chief financial officer) fully cooperate with the underwriter(s) in connection therewith and, at the recommendation or request of the underwriters, make themselves available to participate in “road-show” and other customary marketing activities in such locations (domestic and foreign) as recommended by the underwriter(s) (including one-on-one meetings with prospective purchasers of the Registrable Common Stock) and (b) the Company prepares preliminary and final prospectuses (preliminary and final prospectus supplements in the case of an offering pursuant to the Shelf Registration Statement) for use in connection therewith containing such additional information as reasonably requested by the underwriter(s) (in addition to the minimum amount of information required by law, rule or regulation). “Fully Marketed Underwritten Offering” means an underwritten offering in which there is Full Cooperation. “Governmental Entity” means any national, federal, state, municipal, local, territorial, foreign or other government or any department, commission, board, bureau, agency, regulatory authority or instrumentality thereof, or any court, judicial, administrative or arbitral body or public or private tribunal. “Investment Agreement” means the Investment Agreement, dated as of May 5, 2011, by and among the Company, GreenBank, a Tennessee state-chartered banking corporation and a banking subsidiary of the Company, and Purchaser. All capitalized terms used herein but not otherwise defined shall have those meanings set forth in the Investment Agreement. “NASDAQ” means The NASDAQ Stock Market LLC. “Person” means any individual, sole proprietorship, partnership, limited liability company, joint venture, trust, unincorporated organization, association, corporation, institution, public benefit corporation, Governmental Entity or any other entity. “Piggyback Registration” has the meaning set forth in Section4(a) hereof. “Piggyback Registration Statement” has the meaning set forth in Section 4(a) hereof. “Prospectus” means the prospectus or prospectuses forming a part of, or deemed to form a part of, or included in, or deemed included in, any Registration Statement, as amended or supplemented by any prospectus supplement with respect to the terms of the offering of any portion of the Registrable Common Stock covered by such Registration Statement and by all other amendments and supplements to the prospectus, including post-effective amendments and all material incorporated by reference in such prospectus or prospectuses. “Registrable Common Stock” means (i) any shares of Common Stock issued as Stock Consideration, (ii) any other security into or for which the Common Stock referred to in clause (i) has been converted, substituted or exchanged, and any security issued or issuable with respect thereto upon any stock dividend or stock split or in connection with a combination of shares, reclassification, recapitalization, merger, consolidation or other reorganization or otherwise. 2 “Registration
